Citation Nr: 0213148	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  99-10 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a neck 
disability.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1973 to November 
1974.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded in March 2001 to afford 
the veteran with his requested hearing before a member of the 
Board at the regional office (RO).  The record then reflects 
that the veteran contacted the RO and canceled a hearing 
scheduled for August 6, 2002.  Thereafter, a letter from the 
RO to the veteran confirmed the cancellation and indicated 
that unless the veteran notified the RO of his intentions as 
to this matter within 15 days, his request would be 
considered withdrawn.  As the record does not reflect any 
further contact by the veteran in this regard, the Board 
finds that the request for a hearing before a member of the 
Board has been withdrawn, and that the Board may now proceed 
to consider the issue developed on appeal.


FINDINGS OF FACT

1.  A claim for service connection for a neck disability was 
denied by an October 1993 rating decision which was not 
appealed.

2.  The evidence received since the October 1993 rating 
decision pertinent to the claim for service connection for a 
neck disability is either cumulative or redundant, or does 
not bear directly and substantially on the specific matter 
under consideration, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

The October 1993 rating decision, which denied a claim for 
service connection for a neck disability, is final.  
38 U.S.C.A. § 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2001); 38 U.S.C. § 4005(c) (1988); 38 C.F.R. 
§ 20.1103 (1993).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board first notes that this matter has already been 
developed within the guidelines established by the recently 
enacted Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5103A (West Supp. 2002) (VCAA).  In this regard, the record 
reflects that the veteran has been provided with notice of 
the applicable law and regulations pertinent to his claim and 
there is no indication that there are any outstanding 
pertinent treatment reports or other documents that have not 
been obtained or are otherwise sufficiently addressed in 
documents or records already associated with the claims 
folder.  Moreover, the Board notes that an April 1998 letter 
to the veteran from the RO clearly advised the veteran of the 
previous denial of his claim for service connection for a 
cervical spine disorder and that in order to reopen the 
claim, it would be necessary for the veteran to submit 
evidence that current disability was incurred in or 
aggravated by his military service.  The veteran was 
subsequently reminded of the status of this claim and what 
was necessary to reopen the claim in a letter dated in April 
1998, a letter dated in October 1998, a statement of the case 
in April 1999, and in a letter dated in July 2001.  

In the April 2002 supplemental statement of the case, the 
veteran was again advised on exactly the type and contents of 
evidence necessary to reopen his claim for service 
connection.  The RO further advised the veteran of what 
evidence or information he must submit and what evidence VA 
would obtain.  In the most recent correspondence to the 
veteran, the veteran was again requested to provide 
additional medical records and/or information to support his 
claim for service connection for a neck disability.  There is 
no indication that any additional records were provided 
pursuant to this request.  In this regard, the Board observes 
that the veteran indicated in his May 1999 substantive appeal 
that he had told medical providers about his claimed head 
injury in service and that they had commented that this could 
be related to his current disability.  He further stated, 
however, that these providers had not placed that opinion in 
writing.  Thus, the Board finds that the veteran has clearly 
indicated he understood the need to provide competent medical 
evidence of a link between current disability and service, 
but he has acknowledged that no documentary medical evidence 
of a medical opinion supporting his claim exists.  He has 
been repeatedly advised of the need for this type of evidence 
and has been repeatedly requested to submit such evidence or 
identify the medical provider who has such evidence.  He has 
not provided the evidence; VA has attempted to obtain all the 
evidence he has identified that would support the claim and 
none of those records contain the necessary medical opinion.  

Thus, the Board finds that the veteran was clearly aware of 
the status of his claim, what evidence the RO was waiting for 
him to provide, and what he was expected to do in the 
development of his claim.  His substantive appeal appears to 
concede that no documentary medical evidence supporting his 
theory of entitlement exists.  Consequently, the Board finds 
that further notice and development under the VCAA is 
unnecessary.  Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. Jun2 19, 2002).  The Board also notes as did the RO that 
there is language in the VCAA which implies that a new and 
material claim is to be excluded from the duty to assist 
provision of the statute until the claim is reopened.  
Moreover, while the Board is mindful of the fact that recent 
regulations were promulgated by the VA to implement the VCAA 
(66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.156(a) and 3.159), including 
provisions which modified the language of 38 C.F.R. 
§ 3.156(a) and include development in new and material cases 
beyond that which was provided in the original statute, the 
Board notes that these regulations apply only to claims to 
reopen finally decided claims received on or after August 29, 
2001, and are thus, inapplicable to the veteran's claim on 
appeal.  While the RO applied the most recent new and 
material evidence standard in the supplemental statement of 
the case, issued in April 2002, the Board finds that the 
veteran has not been prejudiced by such action since the RO 
previously applied the correct standard and the application 
of the newer version would not produce a more favorable 
result.

The record reflects that an October 1993 rating decision 
denied service connection for a cervical spine injury, and 
the veteran did not file a notice of disagreement with that 
decision.  Accordingly, the October 1993 rating decision 
became final as outlined in 38 U.S.C.A. § 7105 (West 1991) 
when the veteran failed to perfect his appeal of that 
decision within the statutory time limit.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As such, his claim for service 
connection for a neck disability may only be reopened if new 
and material evidence is submitted, and based on the grounds 
stated for the denial in the October 1993 rating decision, 
this would consist of medical evidence that showed this 
disability was incurred in or aggravated by active service, 
the decision further noting that the complaints of neck pain 
in 1987 and 1991 were too removed in time from service 
separation to be related to that service.  See 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

In this regard, the evidence received since the October 1993 
rating decision does include diagnoses of cervical strain in 
December 1992, musculoskeletal head and neck pain in 
September 1993, skeletomuscular strain on the neck in May 
1995, and chronic neck pain and swollen lymph gland on the 
left side of the veteran's neck in 1997, however, as was 
noted above, the October 1993 denial of service connection 
for a neck disability was based on the finding that cervical 
spine disorders such as possible diminution in nerve foramina 
in the region of the cervical spine were manifested at a time 
too remote from service to be related thereto.  Since October 
1993, the veteran has still not submitted medical evidence 
linking such disorders to service or to a period of one year 
following service.  

The critical question with respect to the claim for service 
connection for a neck disability was and remains whether 
there is medical evidence demonstrating a link between 
current disability and active service or a period of one year 
after service, and the evidence received since the October 
1993 rating decision still does not adequately address this 
fundamental question as to the veteran's claim.  Therefore, 
the Board has no alternative but to conclude that the 
additional evidence and material of record received in this 
case is not dispositive of this essential issue and thus is 
not material.  It is also not material because it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.



ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for a neck 
disability is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

